Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “chest-lifting device configured to lift the chest” in claim 1 and 11, and “driver system configured to drive the compression mechanism in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the language “wherein driving the compression mechanism to perform compressions” (line 1-2) is unclear as it is not known if Applicant is intending to claim that plural chest compressions are being performed.  Claim 11, to which claim 17 depends on, sets forth that “one or more compressions” are performed on the chest (see line 9) and it is unclear if in claim 17 Applicant is intending to further limit the method to perform plural compressions or is intending to refer back to one or more compressions being performed.  If Applicant is not intending to further limit the one or more compressions to be plural compressions, examiner suggests amending to read –wherein driving the compression member to perform the one or more compressions--.
Regarding claim 17, the language “perform compressions alternatives with driving” (line 2) is unclear as it is not known what is meant by this language, in particular the term ‘alternatives’.  It is not known if Applicant is intending to further limit the method to replace, i.e. provide an alternative, the compressions with driving the chest lifting device to lift the chest.  In light of the disclosure it appears that the compressions are performed in alternating fashion with the lifting of the chest.  Examiner suggests amending to read –perform the one or more compressions alternates with driving--.

Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.

Reasons for Allowance
When read in light of the limitations of the claimed CPR machine/method of using a CPR machine, the prior art does not disclose, either alone or suggest in combination, a CPR machine configured to perform compressions on a chest of a patient, the chest having a resting height relative to a reference level, the resting height measured when no compressions are performed, the machine including a compression mechanism; a chest-lifting device configured to lift the chest; and a driver system configured to drive the compression mechanism and the chest-lifting device according to a time-motion profile to cause the chest-lifting device to lift the chest a first distance from the resting height and the chest-lifting device to lift the chest a second distance from the resting height greater than the first distance after lifting the chest to the first distance, as set forth in independent claim 1 and similarly in the independent method claim 11.
The closest prior art references of record are: Steen (2004/0230140), Lurie et al. (5,645,522), Walker (2006/0094991), Voss et al. (2012/0330200), Paradis (2006/0089574), Paradis et al. (2012/0016179), Belalcazar (8,366,645), and Acklen (2,036,248).
The above mentioned prior art references of record are related to the claimed invention as they involve CPR devices/methods which involve chest-lifting/active decompression of the chest of the patient, but they do not disclose, either alone or suggest in combination, the limitations discussed above and set forth in the instant claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Steen (2004/0230140), Lurie et al. (5,645,522), Walker (2006/0094991), Voss et al. (2012/0330200), Paradis (2006/0089574), Paradis et al. (2012/0016179), Belalcazar (8,366,645), and Acklen (2,036,248) are all directed towards similar CPR devices/methods which involve chest-lifting/active decompression of the chest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785